Citation Nr: 1504152	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in August 2014, and was remanded for further development.  Specifically, the Board requested an additional VA examiner's opinion and updated VA treatment records be obtained.  These requested actions were substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's pre-existing pes planus was aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for his bilateral pes planus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran is generally presumed to have been in sound condition upon entrance to active duty service except for any disorders noted on the entrance examination.  38 U.S.C.A. § 1132.  However, in this case, the Veteran's July 1974 entrance examination included pes planus on the "summary of defects and diagnoses."  Accordingly, the Veteran's pes planus was noted on his entrance examination and was therefore pre-existing under VA regulations.  Id; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In this case, at his November 2013 hearing the Veteran competently testified that his bilateral pes planus did not bother him prior to service, but he developed pain in both feet during active service.  His testimony is supported by service treatment records reflecting he sought treatment for painful feet on several occasions.  Therefore, the Board finds the Veteran's noted pre-existing pes planus increased in severity during his active service.
Accordingly, the presumption of aggravation applies and service connection will be granted unless there is a specific finding that the increase in severity was due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

In this case, the Veteran was provided with a VA examination in October 2011.  In her report, the examiner marked the box indicating the Veteran's bilateral pes planus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in her rationale the examiner explained she could not say beyond a 50 percent probability the Veteran's flat feet were aggravated beyond its natural course during service, seemingly a lower standard.  Accordingly, the Board finds this examiner's report does not provide clear and unmistakable evidence that the Veteran's pre-existing pes planus was not aggravated beyond its natural course during active duty service.

In September 2014, the Veteran's claims file was returned to a different VA examiner.  This second examiner again indicated the Veteran's pre-existing pes planus was clearly and unmistakably not aggravated beyond its natural progression.  However, in support of his opinion the examiner only stated that "pes planus can have a natural progression" (emphasis added), but did not provide any explanation for his conclusion that in this case the Veteran's pes planus naturally progressed.  Therefore, the Board finds this examiner's report also does not provide clear and unmistakable evidence that based on the facts of the Veteran's case, his pre-existing pes planus was not aggravated beyond its natural course during active duty service.



Based on the foregoing, the Board finds the evidence does not establish that the in-service increase in severity of the Veteran's pre-existing bilateral pes planus was clearly and unmistakably due to the natural progression of the disease.  Therefore, affording all benefit of the doubt to the Veteran, his pre-existing bilateral pes planus increased in severity during active duty service, and service connection is granted.


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


